Citation Nr: 0214256	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic left knee 
disability.

(The issues of entitlement to service connection for a low 
back disability and tension headaches will be the subject of 
a later, separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from November 1972 to June 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Reno Regional Office (RO) which denied service 
connection for a low back disability, tension headaches, and 
a bilateral knee disability, on the basis that new and 
material evidence had not been submitted.  In July 2000, the 
veteran testified at a hearing at the RO.

The Board notes that the issues in the March 1999 RO decision 
were characterized as whether new and material evidence had 
been submitted to reopen claims of service connection for a 
low back disability, tension headaches, and a bilateral knee 
disability.  However, the RO essentially adjudicated these 
issues on the merits and, after a review of the procedural 
history of this case, including the notification provided the 
veteran regarding his procedural and appellate rights, the 
Board believes that adjudication of these issues on the 
merits is now appropriate as there was no final previously 
unappealed RO decision on those issues at the time of the 
March 1999 decision.  

The Board finds that the veteran will not be prejudiced by 
the rephrasing of the issues on appeal as the substance of 
his claims was addressed by the RO in the March 1999 decision 
and the February 2000 Statement of the Case.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Moreover, he has been 
offered the opportunity to submit evidence and argument on 
the underlying issues of service connection, and, in fact, 
did so did in his March 2000 substantive appeal and at his 
July 2000 hearing.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions.  Id.

It is noted that by February 2002 determination, the RO 
granted service connection for a right knee disability and 
assigned an initial zero percent rating, effective October 
16, 1998.  The Board finds that the grant of service 
connection for a right knee disability constitutes a full 
award of the benefit sought on appeal with respect to that 
issue.  As there is no jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level, those issues are not currently on 
appeal.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 
1997).  The issue of service connection for a left knee 
disability remains in appellate status.  

The Board is pursuing additional development on the issues of 
service connection for a low back disability and tension 
headaches pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing the issues.


FINDING OF FACT

The probative evidence of record demonstrates that the 
veteran does not currently have a chronic left knee 
disability.


CONCLUSION OF LAW

A chronic left knee disability was not incurred in or 
aggravated by the veteran's active air service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  That law provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2002).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, and Statements of the Case.  
At his July 2000 hearing, the Hearing Officer also 
specifically advised him of the evidence he needed to submit 
and the evidence to be obtained by VA.  The Board concludes 
the discussions in these documents adequately complied with 
VA's notification requirements.  Moreover, as set forth 
below, the RO has completely developed the record; thus, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded VA medical 
examinations in July 1998 and February 2001.  After examining 
the veteran and reviewing the claims folder, the examiners 
rendered considered medical opinions regarding the pertinent 
issue in this matter.  Based on the facts of this case, 
therefore, the Board concludes that there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard, supra.  

I.  Factual Background

At the veteran's November 1972 service enlistment medical 
examination, no pertinent abnormalities were noted.  In-
service medical records are likewise negative for complaints 
or findings of abnormality pertaining to the knees.  In 
November 1974, the veteran sought treatment for back trouble.  
The record of this episode of treatment contains no 
indication that the veteran had any complaints with respect 
to his knees.  At his June 1976 service separation medical 
examination, he reported "[a]rthritic like pain of [the] 
knees and back since 1972."  The examiner noted that the 
veteran had been evaluated in 1974, with no disease found.  
On clinical evaluation, his lower extremities and 
musculoskeletal system were normal.

In May 1998, the veteran submitted a statement in which he 
claimed that he first experienced arthritic pain in his knees 
and back, along with severe headaches, in basic training.  He 
claimed that he was treated in 1974 in service, but had no 
further documentation of his disabilities until 1993, when he 
obtained medical insurance.  

In connection with the veteran's claim, the RO obtained 
private clinical records from August 1993 to February 1998, 
which contain no evidence of the presence of any complaint or 
clinical finding of abnormality regarding the knees.

In July 1998, the veteran underwent VA orthopedic examination 
at which he claimed that he began to have aching in the knees 
in 1974, which had continued to the present day.  On 
examination, his knees were found to be entirely normal, with 
no tenderness, swelling, loss of motion, or disturbance of 
gait.  X-ray examination was also normal.  The assessment was 
normal knees.  

At his July 2000 hearing, the veteran claimed that he 
experienced daily knee pain, which had begun in service.  

VA clinical records dated from July 1998 to June 2000 show 
that in July 1998, the veteran sought treatment for pain in 
both knees, claiming that he had had arthritis for the past 
25 years.  The assessment was alteration in comfort.  In 
October 1998, he claimed that he was unable to work due to 
knee and back pain.  The examiner noted that the amount of 
pathology was minimal and that no diagnosis was appropriate.  
In October 1999, the veteran complained of daily pain in both 
knees.  

In a February 2001 medical examination report, the private 
examiner delineated the veteran's medical history in detail 
after reviewing the claims folder.  He noted that the veteran 
claimed that he had the onset of low back and bilateral knee 
pain in 1974, and that it had persisted since that time.  He 
also noted that the veteran had claimed that he was diagnosed 
with arthritis of the left knee at the age of 20.  However, 
there were no post-service treatment records showing a 
diagnosis of a left knee disability.  On physical 
examination, the veteran's left knee was normal.  X-ray 
examination of the left knee was also normal.  The pertinent 
diagnosis was "[n]ormal examination of the left knee."  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

Under applicable criteria, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich 
v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents resulted in disability.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Having carefully examined all evidence of record, the Board 
concludes that the veteran does not currently have a left 
knee disability.  Although he claims to have experienced left 
knee pain since service, the record contains absolutely no 
in-service or post-service medical evidence of a left knee 
disability, despite the fact that the veteran has been 
repeatedly examined, both by VA and private examiners.  In 
fact, examiners have affirmatively indicated that the 
veteran's left knee is normal.  Under these circumstances, 
service connection for a left knee disability is not 
warranted.  Brammer, 3 Vet. App. at 225 (absent proof of 
present disability there can be no valid claim).

In reaching this decision, the Board has considered the 
veteran's lay contentions that he has pain and arthritis in 
the left knee; however, as noted above, X-ray examination of 
the left knee has shown that he does not actually have left 
knee arthritis.  The Board assigns much more probative value 
to the findings of objective medical professionals than to 
the lay assertions by the veteran.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In addition, although he claims to 
have daily left knee pain, even assuming for the sake of 
argument that his assertions are true, the U.S. Court of 
Appeals for Veterans Claims has held that a symptom alone, 
such as pain, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet.App. 282 (1999).  In this 
case, there are subjective complaints of left knee pain only, 
without any objective evidence of chronic, underlying 
pathology found on any medical examination, to include 
diagnostic studies.

In summary, the probative evidence of record indicates that 
the veteran does not now have a chronic left knee disability.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for chronic left knee 
disability is denied. 



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

